Exhibit 10.4

 

This document prepared by
and after recording return to:

Scott Perrenoud

CADWELL SANFORD DEII3BRT & GARRY, LLP

200 East 10th Street, Suite 200
Sioux Falls, South Dakota 57104

Telephone:    605-336-0828

 

MORTGAGE, SECURITY AGREEMENT,

ASSIGNMENT OF LEASES AND RENTS

AND FIXTURE FINANCING STATEMENT

(CONSTRUCTION MORTGAGE)

 

This Mortgage, Security Agreement, Assignment of Leases and Rents and Fixture
Financing Statement (this “Mortgage”) is made as of September 21, 2007, by
Northern Lights Ethanol, LLC, a South Dakota limited liability company
(“Borrower”), having its principal offices at Big Stone City, South Dakota, in
favor of U.S. Bank National Association, a national banking association
(“Lender”), having its principal offices at 141 North Main Avenue, Sioux Falls,
South Dakota.

 

R E C I T A L S:

 

A.            Lender has lent, or conditionally agreed to lend, to Borrower the
principal sum of Four Million Three Hundred Thousand and no/100 Dollars
($4,300,000.00) (the “2007 Term Loan”), to be repaid with interest thereon, as
evidenced by that Promissory Note in such principal amount dated the same date
as this Mortgage (the “Note”, which term shall include any amendment,
modification, supplement, extension, renewal, replacement or restatement
thereof), which 2007 Term Loan is the subject of a Amended and Restated Loan
Agreement between Borrower and Lender dated as of August 28, 2006 (the “Loan
Agreement”, which term shall include any amendment, modification, supplement,
extension, renewal, replacement or restatement thereof). The Note, the Loan
Agreement and any other Loan Document (as defined in the Loan Agreement) each
dated the same date as this Mortgage, are hereby incorporated by reference, and,
together with this Mortgage, as any of the same may be amended, modified,
supplemented, extended, renewed, replaced or restated, are sometimes
collectively referred to herein as the “Loan Documents.” The proceeds of the
2007 Term Loan are to be used to finance construction of grain bins upon the
Land, as defined below.

 

B.            The obligations secured by this Mortgage (the “Obligations”) are
as follows:

 

(i)            the principal amount of $4,300,000.00 or so much thereof as may
be advanced by Lender under the Note and pursuant to the Loan Agreement; plus

 

--------------------------------------------------------------------------------


 

(ii)           interest on the amount advanced and unrepaid, at the interest
rate or rates provided in the Note; plus

 

(iii)          all other amounts payable by Borrower and all other agreements of
Borrower under the Loan Documents as the same now exist or may hereafter be
amended;

 

(iv)          all of Borrower’s other obligations of performance under the Loan
Agreement and the other Loan Documents;

 

(v)           all Borrower’s other obligations of payment and performance
secured by the Prior Mortgages (as defined below); and

 

(vi)          all debts, liabilities and obligations of the Borrower to Lender
under any interest rate swap, cap, collar or floor transaction entered into
under any ISDA Master Agreement or other agreement evidencing an interest rate
swap, cap, collar or floor transaction arrangement between Borrower and Lender,
whether presently or in the future existing, including any Schedule and
Confirmation entered into thereunder, all as amended, modified, supplemented or
amended from time-to-time.

 

C.            The Obligations shall mature on or before July 31, 2014 (the
“Maturity Date”).

 

D.            The maximum principal indebtedness secured hereby is Four Million
Three Hundred Thousand and no/l00 Dollars ($4,300,000.00), plus the amount of
that Obligation described in Recital B(vi), plus amounts which may be advanced
by Lender in protection of the Mortgaged Property or this Mortgage.

 

E.             Borrower holds a leasehold interest in land described in Exhibit
A under the terms and conditions of a Big Stone Plant Property Lease with Big
Stone-Grant Development and Transportation, L.L.C., dated April 18, 2001 (the
“Big Stone Plant Property Lease”), which Lease has been filed for record in the
Office of the Register of Deeds, Grant County, South Dakota, on September 14,
2001, and recorded in Book 223 of Misc. on page 704, as Document Number 199861.

 

F.             Borrower holds ingress and egress easements rights on certain
land and spur lines identified in Exhibit A under the terms and conditions of an
access and rail agreement dated April 18, 2001, granted by Otter Tail
Corporation, f/k/a Otter Tail Power Company; Montana- Dakota Utilities Co., a
division of MDU Resources Group, Inc., f/k/a Montana-Dakota Utilities Co.; and
Northwestern Public Service, a division of NorthWestern Corporation, f/k/a
Northwestern Public Service Company (collectively the “Big Stone Plant
Co-Owners”) (the “Access and Rail Agreement”).

 

G.            (i)            Borrower earlier granted Lender a Mortgage,
Security Agreement, Assignment of Leases and Rents and Fixture Financing
Statement evidencing a loan in the principal amount of Thirty One Million One
Hundred Thousand Dollars ($31,100,000.00) from Lender to Borrower, filed for
record with the Register of Deeds of Grant County, South Dakota, on September
14, 2001, at 1:25 P.M. and recorded in Book 260 at Page 178.

 

2

--------------------------------------------------------------------------------


 

(ii)           Borrower earlier granted Lender an additional Mortgage-Collateral
Real Estate Mortgage; Security Agreement, Fixture Filing and Assignment of
Rents, as amended, filed for record with the Register of Deeds of Grant County,
South Dakota, on January 9, 2003, at 1:10 P.M., and recorded in Book 278 at Page
953.

 

(iii)          Mortgagor earlier granted Lender a Mortgage, Security Agreement,
Assignment of Leases and Rents and Fixture Financing Statement (Construction
Mortgage) evidencing a loan in the principal amount of Thirty Three Million
Dollars ($33,000,000.00) from Lender to Mortgagor filed for record with the
Register of Deeds, Grant County, South Dakota, on August 31, 2006, at 4:00 P.M.
and recorded in Book 332 at Page 591, (the $31,100,000.00 Mortgage referenced
above, the $8,000,000.00 Collateral Real Estate Mortgage, and the $33,000,000.00
Construction Mortgage are sometimes referred to herein as “the Prior
Mortgages”).

 

(iv)          Simultaneously with this Mortgage, Borrower granted Lender a
Mortgage - Collateral Real Estate Mortgage; Security Agreement, Fixture Filing
and Assignment of Rents expected to be recorded approximately simultaneously
with this Mortgage.

 

All the above references to Mortgages are sometimes referred to herein as the
“Prior Mortgages”.

 

NOW, THEREFORE, Borrower, in consideration of Lender making the 2007 Term Loan,
and to secure the 2007 Term Loan and payment and performance of the Obligations,
hereby grants, bargains, sells, conveys and mortgages to Lender, its successors
and assigns, forever, with power of sale, and grants to Lender, its successors
and assigns, a security interest in, the following, all of which is called the
“Mortgaged Property”:

 

A. LAND AND IMPROVEMENTS

 

Borrower’s leasehold interest in and to the land described in the Big Stone
Plant Property Lease and the Borrower’s easement rights and other rights in and
to the land described in the Access and Rail Agreement and all hereditaments,
easements and appurtenances thereto, whether now existing or hereafter acquired
by Borrower (collectively the “Land”), and all improvements and structures
thereon, whether presently or in the future placed or located thereon (the
“Improvements”); and

 

B. FIXTURES AND PERSONAL PROPERTY

 

All fixtures (the “Fixtures”), and all machinery, equipment and personal
property (collectively the “Personal Property”) now or hereafter located on, in
or under the Land and the Improvements, or usable in connection with the Land or
the Improvements, and which are owned by Borrower or in which Borrower has an
interest, including any construction mid building materials stored on and to be
included in the Improvements, plus any repairs, replacements and betterments to
any of the foregoing and the proceeds and products thereof; and

 

C. LEASES AND RENTS

 

All rights of Borrower with respect to tenants or occupants now or hereafter
occupying any part of the Land or the Improvements, if any, including all leases
and licenses and rights in

 

3

--------------------------------------------------------------------------------


 

connection therewith, whether oral or written (collectively the “Leases”), and
all rents, income, both from services and occupation, royalties, revenues and
payments, including prepayments and security deposits (collectively the
“Rents”), which are now or hereafter due or to be paid in connection with the
Land, the Improvements, the Fixtures or the Personal Property; and

 

D. GENERAL INTANGIBLES

 

All general intangibles of Borrower which relate to any of the Land, the
Improvements, the Fixtures, the Personal Property, the Leases or the Rents,
including proceeds of insurance and condemnation or conveyance of the Land and
the Improvements, accounts, trade names, contract rights, accounts receivable
and bank accounts; and

 

E. AFTER ACQUIRED PROPERTY AND PROCEEDS

 

All after acquired property similar to the property herein described and
conveyed which may be subsequently acquired by Borrower and used in connection
with the Land; the Improvements, the Fixtures, the Personal Property and other
property; and all cash and non-cash proceeds and products of all of the
foregoing property.

 

TO HAVE AND TO HOLD the same, and all estate therein, together with all the
rights, privileges and appurtenances thereunto belonging, to the use and benefit
of Lender, its successors and assigns, forever.

 

PROVIDED NEVERTHELESS, should Borrower pay and perform all the Obligations, then
these presents will be of no further force and effect, and this Mortgage shall
be satisfied by Lender, at the expense of Borrower.

 

This Mortgage also constitutes a security agreement within the meaning of the
Uniform Commercial Code as in effect in the State of South Dakota (the “UCC”),
with respect to all property described herein as to which a security interest
may be granted and/or perfected pursuant to the UCC, and is intended to afford
Lender, to the fullest extent allowed by law, the rights and remedies of a
secured party under the UCC.

 

BORROWER FURTHER agrees as follows:

 

ARTICLE I

 

AGREEMENTS

 

Section 1.1 Performance of Obligations; Incorporation by Reference.  Borrower
shall pay and perform the Obligations. Time is of the essence hereof, All of the
covenants, obligations, agreements, warranties and representations of Borrower
contained in the Loan Agreement and the other Loan Documents and all of the
terms and provisions thereof; are hereby incorporated herein and made a part
hereof by reference as if fully set forth herein.

 

Section 1.2  Further Assurances.  If Lender requests, Borrower shall sign and
deliver and cause to be recorded as Lender shall direct any further mortgages,
instruments of further assurance,

 

4

--------------------------------------------------------------------------------


 

certificates and other documents as Lender reasonably may consider necessary or
desirable in order to perfect; continue and preserve the Obligations and
Lender’s rights, title, estate, liens and interests under the Loan Documents.
Borrower further agrees to pay to Lender, upon demand, all costs and expenses
incurred by Lender in connection with the preparation, execution, recording,
filing and refining of any such documents, including attorneys’ fees and title
insurance costs.

 

Section 1.3  Sale, Transfer, Encumbrance.  If Borrower sells, conveys, transfers
or otherwise disposes of, or encumbers, any part of its interest in the
Mortgaged Property, whether voluntarily, involuntarily or by operation of law,
without the prior written consent of Lender, Lender shall have the option to
declare the Obligations immediately due and payable without notice. Included
within the foregoing actions requiring prior written consent of Lender are; (a)
sale by deed or contract for deed; (b) mortgaging or granting a lien on the
Mortgaged Property; (c) a transfer which changes the persons in control of
Borrower or which transfers more than 25% of the beneficial interest in
Borrower, except for transfers to Affiliates as defined in the Loan Agreement;
and (d) Borrower’s entry into a Lease, Borrower shall give notice of any
proposed action to Lender at least thirty (30) days prior to taking such action.
Borrower shall pay all costs and expenses incurred by Lender in evaluating any
such action. Lender may condition such consent upon modification of the Loan
Documents or payment of fees. No such action shall relieve Borrower from
liability for the Obligations. The consent by Lender to any action shall not
constitute a waiver of the necessity of such consent to any subsequent action.

 

Section 1.4  Insurance.  Borrower shall obtain, maintain and keep in full force
and effect (and upon request of Lender shall furnish to Lender copies of)
policies of insurance as described in, and meeting the requirements set forth
in, Exhibit B attached hereto, and upon request of Lender shall furnish to
Lender proof of payment of all premiums for such insurance. At least ten (10)
days prior to the termination of any such coverage, Borrower shall provide
Lender with evidence satisfactory to Lender that such coverage will be renewed
or replaced upon termination with insurance that compiles with the provisions of
this Section. Borrower, at its sole cost and expense, from time to time when
Lender shall so request, will provide Lender with evidence, in a form acceptable
to Lender, of the full insurable replacement cost of the Mortgaged Property. All
property (including boiler and machinery) and. liability insurance policies
maintained by Borrower pursuant to this Section shall (i) include effective
waivers by the insurer of all claims for insurance premiums against. Lender, and
(ii) provide that any losses shall be payable notwithstanding (a) any act of
negligence by Borrower or Lender, (b) any foreclosure or other proceedings or
notice of foreclosure sale relating to the Mortgaged Property, or (c) any
release from liability or waiver of subrogation rights granted by the insured.
All insurance policies maintained by Borrower pursuant to the foregoing
provisions shall respond on a primary basis relative to any other insurance
carried by Lender in the event of loss. Insurance terms not otherwise defined
herein shall be interpreted consistent with insurance industry usage.

 

Section 1.5  Taxes, Liens and Claims.  Utilities. Except as otherwise provided
in the Loan Agreement, Borrower, at least (5) days before any penalty attaches
thereto, shall pay and discharge, or cause to be paid -and discharged, all
taxes, assessments and governmental charges and levies (collectively
“Impositions”) imposed upon or against the Mortgaged Property or the Rents, or
upon or against the Obligations, or upon or against the interest of Lender in
the Mortgaged Property or the Obligations, except Impositions measured by the
income of Lender. Borrower shall provide evidence of such payment at Lender’s
request; Except as otherwise provided in the Loan Agreement,

 

5

--------------------------------------------------------------------------------


 

Borrower shall keep the Mortgaged Property free and clear of all liens,
encumbrances, easements, covenants, conditions, restrictions and reservations
(collectively “Liens”) except those of the Prior Mortgages and those listed on
Exhibit A attached hereto (the “Permitted Encumbrances”). Borrower shall pay or
cause to be paid when due all charges or fees for utilities and services
supplied to-the Mortgaged Property. Notwithstanding anything to the contrary
contained in this Section, Borrower shall not be required to pay or discharge
any Imposition or Lien so long as Borrower shall in good faith, and after giving
notice to Lender, contest the same by appropriate legal proceedings. If Borrower
contests any Imposition or Lien against the Mortgaged Property, Borrower shall
provide such security to Lender as Lender shall reasonably require against loss
or impairment of Borrower’s ownership of or Lender’s lien on the Mortgaged
Property and shall in any event pay such Imposition or Lien before loss or
impairment occurs.

 

Section 1.6  Escrow Payments.  If requested by Lender, Borrower shall deposit
with Lender monthly on the same date as payments are due under the Note the
amount reasonably estimated by Lender to be necessary to enable Lender to pay,
at least five (5) days before they become due, all Impositions against the
Mortgaged Property and the premiums upon all insurance required hereby to be
maintained with respect to the Mortgaged Property. All funds so deposited shall
secure the Obligations. Such deposits shall be held by Lender, or its nominee,
in a non-interest bearing account and may be commingled with other funds. Such
deposits shall be used to pay such Impositions and insurance premiums when due.
Any excess sums so deposited shall be retained by Lender and shall be applied to
pay said items in the future, unless the Obligations have been paid and
performed in full, in which ease all excess sums so paid shall be refunded to
Borrower. Upon the occurrence of an Event of Default, Lender may apply any funds
in said account against the Obligations in such order as Lender may determine.

 

Section 1.7  Maintenance and Repair, Compliance with Laws.  Borrower shall cause
the Mortgaged Property to be operated, maintained and repaired in safe and good
repair, working order and condition, reasonable wear and tear excepted; shall
not commit or permit waste thereof; except as provided in any Loan Document,
shall not remove, demolish or substantially alter the design or structural
character of any Improvements without the prior written consent of Lender; shall
complete or cause to be completed forthwith any Improvements which are now or
may hereafter be under construction upon the Land; shall comply or cause
compliance with all laws, statutes, ordinances and codes, and governmental
rules, regulations and requirements, applicable to the Mortgaged Property or the
manner of using or operating the same; and with any covenants, conditions,
restrictions and reservations affecting the title to the Mortgaged Property, and
with the terms of all insurance policies relating to the Mortgaged Property; and
shall obtain and maintain in full force and effect all consents, permits and
licenses necessary for the use and operation of the Mortgaged Property.

 

Section 1.8 Leases Under which Borrower is Landlord.

 

(a)           Borrower shall not enter into, modify, amend, cancel or terminate
any Leases without Lender’s prior written consent, and shall furnish to Lender,
upon execution, a complete and fully executed copy of each of the Leases.

 

(b)           Borrower shall, at its cost and expense, perform each obligation
to be performed by Borrower under each of the Leases; not borrow against, pledge
or further assign any rents or other payments due thereunder; not permit the
prepayment of any rents or other payments due for more

 

6

--------------------------------------------------------------------------------


 

than thirty (30) days in advance; and not permit any Tenant to assign its Lease
or sublet the premises covered by its Lease, unless required to do so by the
terms thereof and then only if such assignment does not work to relieve the
Tenant of any liability for performance of its obligations thereunder.

 

(c)           If any Tenant shall default under its Lease, Borrower shall, in
the ordinary course of business, exercise sound business judgment with respect
to such default, but may discount, compromise, forgive or waive claims or
discharge the Tenant from its obligations under the Lease or terminate or accept
a surrender of the Lease.

 

(d)           If Borrower fails to perform any obligations of Borrower under any
Leases or if Lender becomes aware of or is notified by any Tenant of a failure
on the part of Borrower to so perform, Lender may, but shall not be obligated
to, without waiving or releasing Borrower from any obligation in this Agreement
or any of the other Loan Documents, remedy such failure, and Borrower agrees to
repay upon demand all sums incurred by Lender in remedying any such failure,
together with interest thereon from the date incurred at the Default Rate (as
defined in the Note).

 

(e)           For purposes of this Section, the defined terms shall have the
meanings provided in this Mortgage, including the following defined terms:

 

(i)            “Lease”: Any lease or other document or agreement, written or
oral, permitting any Person, other than Borrower, to use or occupy any part of
the Mortgaged Property.

 

(ii)           “Tenant”: Any Person, other than Borrower, using or occupying any
part of the Mortgaged Property pursuant to a Lease.

 

(f)            Nothing in this Section 1.8 constitutes consent by Lender to
Borrower entering into any Lease, and it is acknowledged that Borrower’s entry
into a Lease without the Lender’s prior written consent is a violation of
Section 1.3 of this Agreement.

 

Section 1.9  Indemnity.  Borrower shall indemnify Lender and its directors,
officers, agents and employees (collectively the “Indemnified Parties”) against,
and hold the Indemnified Parties harmless from, all losses, damages, suits,
claims, judgments, penalties, fines, liabilities, costs and expenses by reason
of, or on account of, or in connection with the construction, reconstruction or
alteration of the Mortgaged Property, or any accident, injury, death or damage
to any person or property occurring in, on or about the Mortgaged Property or
any street, drive, sidewalk, curb or passageway adjacent thereto. The indemnity
contained in this Section shall include costs of defense of any such claim
asserted against an Indemnified Party, including attorneys’ fees. The indemnity
contained in this Section shall survive payment and performance of the
Obligations and satisfaction and release of this Mortgage and any foreclosure
thereof or acquisition of title by deed in lieu of foreclosure.

 

Section 1.10  Big Stone Plant Property Lease: Access and Rail Agreement.

 

(a)           Borrower shall not modify, amend, cancel or terminate the Big
Stone Plant Property Lease or the Access and Rail Agreement without Lender’s
prior written consent.

 

7

--------------------------------------------------------------------------------


 

(b)           Borrower shall, at its cost and expense, timely perform each
obligation to be performed by Borrower under the Big Stone Plant Property Lease
and the Access and Rail Agreement.

 

(c)           If Borrower fails to timely perform any obligations of Borrower
under the Big Stone Plant Property Lease, the Access and Rail Agreement or if
Lender becomes aware of or is notified by Big Stone-Grant Industrial Development
and Transportation, L.L.C., the Big Stone Plant Co-Owners or any other party of
a failure on the part of Borrower to so perform, Lender may, but shall not be
obligated to, without waiving or releasing Borrower from any obligation in this
Agreement or any of the other Loan Documents, remedy such failure, and Borrower
agrees to repay, upon demand all sums incurred by Lender in remedying any such
failure, together with interest thereon from the date incurred at the Default
Rate (as defined in the Note).

 

ARTICLE II

 

REPRESENTATIONS AND WARRANTIES

 

Borrower makes the following representations and warranties:

 

Section 2.1 Ownership, Liens, Compliance with Laws.  Borrower owns the Mortgaged
Property free from all Liens, except those of the Prior Mortgages and the
Permitted Encumbrances. All applicable zoning, environmental, land use,
subdivision, building, fire, safety and health laws, statutes, ordinances,
codes, rules, regulations and requirements affecting the Mortgaged Property
permit the current use and occupancy thereof, and Borrower has obtained all
consents, permits and licenses required for such use. Borrower has examined and
is familiar with all applicable Covenants, conditions, restrictions and
reservations, and with all applicable laws, statutes, ordinances, codes and
governmental rules, regulations and requirements affecting the Mortgaged
Property, and the Mortgaged Property complies with ail of the foregoing.

 

Section 2.2 Use.  The Mortgaged Property is not homestead property nor is it
agricultural property or in agricultural use.

 

Section 2.3  Utilities, Services.  The Mortgaged Property is serviced by all,
necessary public utilities, and all such utilities are operational and have
sufficient capacity.

 

Section 2.4  Access Agreement.  The Access and Rail Agreement is in full force
and effect, and has not been amended, modified, terminated or cancelled, and
there is no default by Borrower thereunder, nor any statement .of facts or
circumstances which, with the giving of notice or the lapse of time or both,
would constitute a default by Borrower thereunder or entitle the Big Stone Plant
Co-Owners to terminate the Access and Rail Agreement; nor has Borrower received
or given any notice of default or termination.

 

Section 2.5  Big Stone Plant Property Lease.  The Lease is in full force and
effect, and has not been amended, modified, terminated or cancelled, and there
is no default by Borrower thereunder, nor any statement of facts or
circumstances which, with the giving of notice or the lapse of lime or both,
would constitute a default by Borrower thereunder or entitle Big Stone- Grant
Industrial Development and Transportation, L.L.C. to terminate the Big Stone
Plant Property Lease,

 

8

--------------------------------------------------------------------------------


 

nor has Borrower received or given any notice of default or termination.
Borrower has provided Lender a true and correct copy of the Big Stone Plant
Property Lease and the Access and Rail Agreement.

 

ARTICLE III

 

CASUALTY; CONDEMNATION

 

Section 3.1  Casualty, Repair Proof of Loss.  If any portion of the Mortgaged
Property shall be damaged or destroyed by any cause (a “Casualty”), Borrower
shall:

 

(a)           give immediate notice to the Lender; and

 

(b)           promptly commence and diligently pursue to completion (in
accordance with plans and specifications approved by Lender) the restoration,
repair and rebuilding of the Mortgaged Property as nearly as possible to its
value, condition and character immediately prior to the Casualty; and

 

(c)           if the Casualty is covered by insurance, immediately make proof of
loss and collect all insurance proceeds, all such proceeds to be payable to
Lender or as Lender shall direct. If an Event of Default shall be in existence,
or if Borrower shall fail to provide notice to Lender of filing proof of loss,
or if Borrower shall not be diligently proceeding, in Lender’s reasonable
opinion, to collect such insurance proceeds, then Lender may, but is not
obligated to, make proof of loss, and is authorized, but is not obligated, to
settle any claim with respect thereto, and to collect the proceeds thereof.
Borrower shall not accept any settlement of an insurance claim, the result of
which shall be a payment which is $100,000.00 or more less than the frill amount
of the claim, without the prior written consent of Lender.

 

Section 3.2  Use of Insurance Proceeds.  Lender shall make the net insurance
proceeds received by it (after reimbursement of Lender’s out-of pocket costs of
collecting and disbursing the same) available to Borrower to pay the cost of
restoration, repair and rebuilding of the Mortgaged Property, subject to the
following conditions:

 

(a)           There shall be no Event of Default in existence at the time of any
disbursement of the insurance proceeds.

 

(b)           Lender shall have determined, in its reasonable discretion, that
the cost of restoration, repair and rebuilding is and will be equal to or less
than the amount of insurance proceeds and other funds deposited by Borrower with
Lender.

 

(c)           Lender shall have determined, in its reasonable discretion, that
the restoration, repair and rebuilding can be completed in accordance, with
plans and specifications approved by Lender (such approval not to be
unreasonably withheld), in accordance with codes and ordinances and in
accordance with the terms, and within the time requirements in order to prevent
termination, of the Big Stone Plant Property Lease; the Access and Rail
Agreement or any other Lease, and in any event not less than six (6) months
prior to the Maturity Date.

 

9

--------------------------------------------------------------------------------


 

(d)           All funds shall be disbursed, at Lender’s option, in accordance
with Lender’s customary disbursement procedures for construction loans.

 

(e)           The Casualty shall have occurred more than twelve (12) months
prior to the Maturity Date.

 

If any of these conditions shall not be satisfied, then Lender shall have the
right to use the insurance proceeds to prepay the 2007 Term Loan in accordance
with the Note. If any insurance proceeds shall remain after completion of the
restoration, repair and rebuilding of the Mortgaged Property, they shall be
disbursed to Borrower, or at the Lender’s discretion, used to prepay the 2007
Term Loan in accordance with the Note.

 

Section 3.3  Condemnation.  If any portion of the Mortgaged Property shall be
taken, condemned or acquired pursuant to exercise of the power of eminent domain
or threat thereof (a “Condemnation”), Borrower shall:

 

(a)           give immediate, notice thereof to Lender, and send a copy of each
document received by Borrower in connection with the Condemnation to Lender
promptly after receipt; and

 

(b)           diligently pursue any negotiation and prosecute any proceeding in
connection with the Condemnation at Borrower’s expense. If an Event of Default
shall be in existence, or if Borrower, in Lender’s reasonable opinion, shall not
be diligently negotiating or prosecuting the claim, Lender is authorized, but
not required, to negotiate and prosecute the claim and appear at any hearing for
itself and on behalf of Borrower and to compromise or settle all compensation
for the Condemnation. Lender shall not be liable to Borrower for any failure by
Lender to collect or to exercise diligence in collecting any such compensation.
Borrower shall not compromise or settle any claim resulting from the
Condemnation if such settlement shall result in payment of One Hundred Thousand
and No/100 Dollars ($100,000.00) or more less than Lender’s reasonable estimate
of the damages therefrom. All awards shall be paid to Lender.

 

Section 3.4  Use of Condemnation Proceeds.  Lender shall make the net proceeds
of any Condemnation received by it (after reimbursement of Lender’s
out-of-pocket costs of collecting and disbursing the same) available to Borrower
for restoration, repair and rebuilding of the Mortgaged Property, subject to the
following conditions:

 

(a)           There shall be no Event of Default in existence at the time of any
disbursement of the condemnation proceeds.

 

(b)           Lender shall have determined, in its reasonable discretion, that
the cost of restoration, repair and rebuilding is and will be equal to or less
than the amount of condemnation proceeds and other funds deposited by Borrower
with Lender.

 

(c)           Lender shall have determined, in its reasonable discretion, that
the restoration, repair and rebuilding can be completed in accordance with plans
and specifications approved by Lender (such approval not to be unreasonably
withheld), in accordance with codes and

 

10

--------------------------------------------------------------------------------


 

ordinances and in accordance with the terms, and within the time requirements in
order to prevent termination, of the Big Stone Plant Property Lease, the Access
and Rail Agreement or any other Lease, and in any event not less than six (6)
months prior to the Maturity Date.

 

(d)           All funds shall be disbursed, at Lender’s option, in accordance
with Lender’s customary disbursement procedures for construction loans.

 

(e)           The Condemnation shall have occurred more than twelve (12) months
prior to Maturity Date.

 

If any of these conditions shall not be satisfied, then Lender shall have the
right to use the condemnation proceeds to prepay the 2007 Term Loan in
accordance with the Note. If any condemnation proceeds shall remain after
completion of the restoration, repair and rebuilding of the Mortgaged Property,
they shall be disbursed to Borrower, or at Lender’s discretion, used to prepay
the 2007 Term Loan in accordance with the Note.

 

ARTICLE IV

 

DEFAULTS AND REMEDIES

 

Section 4.1  Events of Default.  An Event of Default, as defined in the Loan
Agreement, shall constitute an Event of Default hereunder.

 

Section 4.2  Remedies.  Upon the occurrence of an Event of Default described in
the Loan Agreement, and upon the expiration of the applicable cure period stated
therein, if any, all of the Obligations shall be accelerated and become
immediately due and payable without notice or declaration to Borrower. The
Obligations shall be due and payable without presentment, demand or further
notice of any kind. Lender shall have the right to proceed to protect and
enforce its rights by one or more of the following remedies:

 

(a)           LENDER SHALL HAVE THE RIGHT TO BRING Stiff either for damages, for
specific performance of any agreement contained in any Loan Document, for the
foreclosure of this Mortgage, or for the enforcement of any other appropriate
legal or equitable remedy.

 

(b)           LENDER SHALL HAVE THE RIGHT TO SELL THE MORTGAGED PROPERTY AT
PUBLIC AUCTION AND CONVEY THE SAME TO THE PURCHASER IN FEE SIMPLE, as provided
by law, Borrower to remain liable for any deficiency. Said sale may be as one
tract or otherwise, at the sole option of Lender. In the event of any sale of
the Mortgaged Property pursuant to any judgment or decree of any court or at
public auction or otherwise in connection with the enforcement of any of the
terms of this Mortgage, Lender, its successors or assigns, may become the
purchaser, and for the purpose of making settlement for or payment of the
purchase price, shall be entitled to deliver over and use the Note and any
claims for interest accrued and unpaid thereon, together with all other sums,
with interest, advanced or secured hereby and unpaid hereunder, in order that
there may be credited as paid on the purchase price the total amount of the
Obligations then due, including

 

11

--------------------------------------------------------------------------------


 

principal and interest on the Note and all other sums, with interest, advanced
or secured hereby and unpaid hereunder or under any of the other Loan Documents.

 

(c)           LENDER SHALL HAVE THE RIGHT TO OBTAIN THE APPOINTMENT OF A
RECEIVER at any time after the occurrence of an Event of Default: Lender may
apply for the appointment of a receiver to the circuit court for the county
where the Mortgaged Property or any part thereof is located, by an action
separate from any foreclosure of this Mortgage pursuant to SDCL Chap. 21-21, or
as a part of the foreclosure action under SDCL Chap. 21-47 or SDCL Chap. 21-48
(it being agreed that the existence of a foreclosure pursuant to SDCL Chapter
21-47 or SDCL Chap. 21-48 is not a prerequisite to any action for a receiver
hereunder). Lender shall be entitled to the appointment of a receiver without
regard to waste, adequacy of the security or solvency of Borrower. The receiver,
who shall be an experienced property manager, shall collect (until the
Obligations are fully paid and satisfied and, in the case of a foreclosure sale,
during the entire redemption period) the Rents, and shall manage the Mortgaged
Property, execute Leases within or beyond the period of the receivership if
approved by the court and apply all rents, profits and other income collected by
him in the following order:

 

(i)            to the payment of all reasonable fees of the receiver, if any,
approved by the court;

 

(ii)           to the repayment of tenant security deposits, with interest
thereon;

 

(iii)          to the payment when due of delinquent or current real estate
taxes or special assessments with respect to the Mortgaged Property, or the
periodic escrow for the payment of the same;

 

(iv)          to the payment when due of premiums for insurance of the type
required by this Mortgage, or the periodic escrow for the payment of the same;

 

(v)           to the payment of all expenses for normal maintenance of the
Mortgaged Property; and

 

(vi)          the balance to Lender (a) if received prior to the commencement of
a foreclosure, to be applied to the Obligations, in such order as Lender may
elect and (b) if received after the commencement of a foreclosure, to be applied
to the amount required to be paid to effect a reinstatement prior to foreclosure
sale, or, after a foreclosure sale to any deficiency and thereafter to the
amount required to be paid to effect a redemption, with any excess to be paid to
Borrower. Provided, that if this Mortgage is not reinstated nor the Mortgaged
Property redeemed as provided by applicable law, the entire amount paid to
Lender pursuant hereto shall be the property of Lender together with all or any
part of the Mortgaged Property acquired through foreclosure.

 

Lender shall have the right, at any time and without limitation, to advance
money to the receiver to pay any part or all of the items which the receiver
should otherwise pay if cash were available from the Mortgaged Property and sums
so advanced, with interest at the

 

12

--------------------------------------------------------------------------------


 

Default Rate set forth in the Note, shall be secured hereby, or if advanced
during the period of redemption shall be part of the sum required to be paid to
redeem from the sale.

 

(d)           LENDER SHALL HAVE THE RIGHT TO COLLECT THE RENTS from the
Mortgaged Property and apply the same in the manner herein before provided with
respect to a receiver. For that purpose, Lender may enter and take possession of
the Mortgaged Property and manage and operate the same and take any action
which, in Lender’s Judgment, is necessary or proper to collect the Rents and to
conserve the value of the Mortgaged Property. Lender may also take possession of
and for these purposes use, any and all of the Personal Property. The expense
(including any receiver’s fees, attorneys’ fees, costs and agent’s
‘compensation) incurred pursuant to the powers herein contained shall be secured
by this Mortgage. Lender shall not be liable to account to Borrower for any
action taken pursuant hereto other than to account for any Rents actually
received by Lender. Enforcement hereof shall not cause Lender to be deemed a
mortgagee in possession unless Lender elects in writing to be a mortgagee in
possession.

 

(e)           LENDER SHALL HAVE THE RIGHT TO ENTER AND TAKE POSSESSION of the
Mortgaged Property and manage and operate the same in conformity with all
applicable laws and take any action which, in Lender’s judgment, is necessary or
proper to conserve the value of the Mortgaged Property.

 

(f)            LENDER SHALL HAVE ALL OF THE RIGHTS AND REMEDIES PROVIDED IN THE
UNIFORM COMMERCIAL CODE including the right to proceed under the Uniform
Commercial Code provisions governing default as to any Personal Property
separately from the real estate included within the Mortgaged Property, or to
proceed as to all of the Mortgaged Property in accordance with its rights and
remedies in respect of said real estate. If Lender should elect to proceed
separately as to such Personal Property, Borrower agrees to make such Personal
Property available to Lender at a place or places acceptable to Lender, and if
any notification of intended disposition of any of such Personal Property is
required by law, such notification shall be deemed reasonably and properly given
if given at least ten (10) days before such disposition in the manner
hereinafter provided.

 

(g)           LENDER SHALL HAVE THE RIGHT TO FILE PROOF OF CLAIM and other
documents as may be necessary or advisable in order to have its-claims allowed
in any receivership, insolvency, bankruptcy, reorganization, arrangement,
adjustment, composition or other judicial proceedings affecting Borrower, its
creditors or its property, for the entire amount due and payable by Borrower in
respect of the Obligations at the date of the institution of such proceedings,
and for any additional amounts which may become due and payable by Borrower
after such date.

 

Each remedy herein specifically given shall be in addition to every other right
now or hereafter given or existing at law or in equity, and each and every right
may be exercised from time to time and as often and in such order as may be
deemed expedient by Lender and the exercise or the beginning of the exercise of
one right shall not be deemed a waiver of the right to exercise at the same time
or thereafter any other right. Lender shall have all rights and remedies
available under the law in effect now and/or at the time such rights and
remedies are sought to be enforced, whether or not they are available under the
law in effect on the date hereof.

 

13

--------------------------------------------------------------------------------


 

Section 4.3  Expenses of Exercising Rights, Powers and Remedies.  The reasonable
expenses (including any receiver’s fees, attorneys’ fees, appraisers’ fees,
environmental and/or consultants’ fees, costs incurred for documentary and
expert evidence, stenographers’ charges, publication costs, costs (which may be
estimated as to items to be expended after entry of the decree of foreclosure)
of procuring all abstracts of title, continuations of abstracts of title, title
searches and examinations, title insurance policies and commitments and
extensions therefor, Torrens duplicate certificates of title, UCC and chattel
lien searches, and similar data and assurances with respect to title as Lender
may deem reasonably necessary either to prosecute any foreclosure action or to
evidence to bidders at any sale which may be had pursuant to any foreclosure
decree the true condition of the title to or the value of the Mortgaged
Property, and agent’s compensation) incurred by Lender after the occurrence of
any Event of Default and/or in pursuing the rights, powers and remedies
contained in this Mortgage shall be immediately due and payable by Borrower,
with interest thereon from the date incurred at the Default Rate set forth in
the Note, and shall be added to the indebtedness secured by this Mortgage.

 

Section 4.4  Restoration of Position.  In case Lender shall have proceeded to
enforce any right under this Mortgage by foreclosure, sale, entry or otherwise,
and such proceedings shall have been discontinued or abandoned for any reason or
shall have been determined adversely, then, and in every such case, Borrower and
Lender shall be restored to their former positions and rights hereunder with
respect to the Mortgaged Property subject to the lien hereof,

 

Section 4.5  Marshaling.  Borrower, for itself and on behalf of all persons,
parties and entities which may claim under Borrower, hereby waives all
requirements of law relating to the marshaling of assets, if any, which would be
applicable in connection with the enforcement by Lender of its remedies for an
Event of Default hereunder, absent this waiver. Lender shall not be required to
sell or realize upon any portion of the Mortgaged Property before selling or
realizing upon any other portion thereof.

 

Section 4.6  Waivers.  No waiver of any provision hereof shall be implied from
the conduct of the parties. Any such waiver must be in writing and must be
signed by the party against which such waiver is sought to be enforced. The
waiver or release of any breach of the provisions set forth herein to be kept
and performed shall not be a waiver or release of any preceding or subsequent
breach of the same or any other provision. No receipt of partial payment after
acceleration of any of the Obligations shall waive the acceleration. No payment
by Borrower or receipt by Lender of a lesser amount than the full amount secured
hereby shall be deemed to be other than on account of the sums due and payable
hereunder, nor shall any endorsement or statement on any check or any letter
accompanying any check or payment be deemed an accord and satisfaction, and
Lender may accept any check or payment without prejudice to Lender’s right to
recover the balance of such sums or to pursue any other remedy provided in this
Mortgage. The consent by Lender to any matter or event requiring such consent
shall not constitute a waiver of the necessity for such consent to any
subsequent matter or event.

 

Section 4.7  Lender’s Right to Cure Defaults.  If Borrower shall fail to comply
with any of the terms of the Loan Documents with respect to the procuring of
insurance, the payment of taxes, assessments and other charges, the keeping of
the Mortgaged Property in repair, or any other term contained herein or in any
of the other Loan Documents, Lender may make advances to perform the

 

14

--------------------------------------------------------------------------------


 

same without releasing Borrower from any of the Obligations. Borrower agrees to
repay upon demand all sums so advanced and all sums expended by Lender in
connection with such performance, including without limitation attorneys’ fees,
with interest at the Default Rate set forth in the Note from the dates such
advances are made, and all sums so advanced and/or expenses incurred, with
interest, shall be secured hereby, but no such advance and/or incurring of
expense by Lender, shall be deemed to relieve Borrower from any default
hereunder or under any of the other Loan Documents, or to release Borrower from
any of the Obligations.

 

Section 4.8  Suits and Proceedings.  Lender shall have the power and authority,
upon prior notice to Borrower, to institute and maintain any suits and
proceedings as Lender may deem advisable to (i) prevent any impairment of the
Mortgaged Property by any act which may be unlawful or by any violation of this
Mortgage, (ii) preserve or protect its interest in the Mortgaged Property, or
(iii) restrain the enforcement of or compliance with any legislation or other
governmental enactment, rule or order that may be unconstitutional or otherwise
invalid, if, in the sole opinion of Lender, the enforcement of or compliance
with such enactment, rule or order might impair the security hereunder or be
prejudicial to Lender’s interest.

 

ARTICLE V

 

MISCELLANEOUS

 

Section 5.1  Binding Effect, Survival; Number; Gender.  This Mortgage shall be
binding on and inure to the benefit of the parties hereto, and their respective
heirs, legal representatives, successors and assigns. All agreements,
representations and warranties contained herein or otherwise heretofore made by
Borrower to Lender shall survive the execution, delivery and foreclosure hereof
The singular of all terms used herein shall include the plural, the plural shall
include the singular, and the use of any gender herein shall include all other
genders, where the context so requires or permits.

 

Section 5.2  Severability.  The unenforceability or invalidity of any provision
of this Mortgage as to any person or circumstance shall not render that
provision unenforceable or invalid as to any other person or circumstance.

 

Section 5.3  Notices.  Any notice or other communication to any party in
connection with this Mortgage shall be in writing and shall be sent by manual
delivery, facsimile transmission, overnight courier or United States mail
(postage prepaid) addressed to such party at the address specified below, or at
such other address as such party shall have specified to the other party hereto
in writing. All periods of notice shall be measured from the date of delivery
thereof if manually delivered, from the date of sending thereof if sent by
telegram, telex or facsimile transmission, from the first Business Day (as
defined in the Loan Agreement) after the date of sending if sent by overnight
courier, or from four days after the date of mailing if mailed, Notices shall be
given to or made upon the respective parties hereto at their respective
addresses set forth below:

 

If to Borrower:

 

Northern Lights Ethanol, LLC

 

 

48416 144th Street

 

 

Post Office Box 356

 

 

Big Stone City, South Dakota 57216

 

 

Attention: Delton Strasser, President

 

 

Telecopy No.: (605) 862-7904

 

15

--------------------------------------------------------------------------------


 

If to Lender:

 

U.S. Bank National Association

 

 

141 North Main Avenue

 

 

Post Office Box 5308

 

 

Sioux Falls, South Dakota 57117

 

 

Attention: Carl A. Johnson, Assistant Vice President

 

 

Telecopy No.: (605) 333-3825

 

Either party may change its address for notices by a notice given not less than
five (5) Business Days prior to the effective date of the change.

 

Section 5.4  Applicable Law. This Mortgage and the other Loan Documents shall be
construed and enforceable in accordance with, and be governed by, the laws of
the State of South Dakota, without giving effect to conflict of laws or
principles thereof, but giving effect to federal laws of the United States
applicable to national banks. Whenever possible, each provision of this Mortgage
and any other statement, instrument or transaction contemplated hereby or
relating hereto, shall be interpreted in such manner as to be effective and
valid under such applicable law, but, if any provision of this Mortgage or any
other statement, instrument or transaction contemplated hereby or relating
hereto shall be held to be prohibited or invalid under such applicable law, such
provision shall be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Mortgage or any other statement, instrument or
transaction contemplated hereby or relating hereto.

 

Section 5.5  Waiver of Jury Trial. Borrower and Lender each irrevocably waives
any and all right to trial by jury in any legal proceeding arising out of or
relating to this Mortgage or any of the other Loan Documents or the transactions
contemplated hereby or thereby.

 

Section 5.6  Effect. This Mortgage is in addition and not in substitution for
any other guarantees, covenants, obligations or other rights now or hereafter
held by Lender from any other person or entity in connection with the
Obligations.

 

Section 5.7  Assignability. Lender shall have the right to assign this Mortgage,
in whole or in part, or sell participation interests herein, to any person
obtaining an interest in the Obligations.

 

Section 5.8  Headings; Recitals. Headings of the Sections of this Mortgage are
inserted for convenience only and shall not be deemed to constitute a part
hereof. The Recitals at the outset of this Mortgage are incorporated herein as
substantive provisions.

 

Section 5.9  Fixture Filing. This instrument shall be deemed to be a Fixture
Filing within the meaning of the South Dakota Uniform Commercial Code, and for
such purpose, the following information is given:

 

16

--------------------------------------------------------------------------------


 

(a)

Name and address of Debtor:

 

 

 

 

Northern Lights Ethanol, LLC

 

 

48416 144th Street

 

 

Post Office Box 356

 

 

Big Stone City, South Dakota 57216

 

 

 

 

 

Federal Tax ID. No,: 46-0460 145

 

 

(b)

Name and address of Secured Party:

 

 

 

 

U.S. Bank National Association

 

 

141 North Main Avenue

 

 

Post Office Box 5308

 

 

Sioux Falls, South Dakota 57117

 

(c)           Description of the types (or items) of property covered by this
Fixture Filing: All Debtor’s fixtures and personal property as further set forth
in granting clauses A through E following the Recitals starting on the first
page hereof.

 

(d)           Description of real estate to which the collateral is attached or
upon which it is or will be located: See Exhibit A hereto.

 

Section 5.10  Construction Mortgage. This Mortgage is a Construction Mortgage
within the meaning of SDCL § 547A-9-334(h), and secures an obligation incurred
for the construction of improvements on land.

 

Some of the above-described collateral is or is to become fixtures upon the
above-described real estate, and this Fixture Filing is to be fled for record in
the public real estate records.

 

IN WITNESS WHEREOF, Borrower has executed this Mortgage as of the date first
written above.

 

 

 

 

NORTHERN LIGHTS ETHANOL, LLC

 

 

 

 

 

 

 

 

By:

/s/ Delton Strasser

 

 

 

 

Name: Delton Strasser

 

 

 

Title: President

 

 

The Company has no seal.

 

17

--------------------------------------------------------------------------------


 

STATE OF SOUTH DAKOTA)

 

:SS

COUNTY OF MIINNEFIAHA)

 

On this the 21st day of September, 2007, before me the undersigned officer,
personally appeared Delton Strasser, who acknowledged himself to be the
President of Northern Lights Ethanol, LLC, a limited liability company, and that
he, as President, being authorized so to do, executed the foregoing instrument
for the purposes therein contained, by signing the-name of the limited liability
company by himself as President.

 

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

 

 

/s/ Christine K. Knaus

 

 

Notary Public - South Dakota

 

 

My Commission Expires: July 6, 2008

 

18

--------------------------------------------------------------------------------


 

EXHIBIT A

 

(Legal Description of Land)

 

Section 11:

(1) Parcel B in the SE1/4 of Section 11, Township 121 North, Range 47 West of
the 5th P.M., Grant County, South Dakota; and (2) nonexclusive easement over,
upon and across that portion of access road located in said SE1/4, as depicted
on Exhibit C attached, for driveway and ingress and egress purposes.

 

Section 12:

(1) Parcel A in the SW1/4 of Section 12, Township 121 North, Range 47 West of
the 5th P.M., Grant County, South Dakota; and (2) nonexclusive easement over,
upon and across that portion of access road located in said SW1/4, as depicted
on Exhibit C attached, for driveway and ingress and egress purposes; and (3) a
portion of Easement No.1 for Northern Lights Railroad Spurline area in the SW1/4
of said Section 12, as depicted on Exhibit A attached; and (4) Easement No. 1
for Steam Pipe Rack and Fireline in the SW1/4 of said Section 12, as depicted on
Exhibit D; and (5) Easement No, 2 for RO-Water and Process Waste Water Line in
the SW1/4 of said Section 12, as depicted on Exhibit E; and (6) Easement No. 4
for Meter Pit Location and Water Line in the S1/2 of said Section 12, as
depicted on Exhibit G.

 

Section 13:

(1) A portion of Easement No.1 for Northern Lights Railroad Spurline area in the
NW1/4 of Section 13, Township 121 North, Range 47 West of the 5th P.M., Grant
County, South Dakota, as depicted on Exhibit A attached; and (2) Easement No. 2
for Northern Lights maintenance road area in said NW1/4, as also depicted on
Exhibit A attached; and (3) a nonexclusive easement for all rail access to Big
Stone Plant co-owner’s railroad spurline in the N1/2, as depicted on Exhibit B
attached; and (4) Easement No.3 for Sanitary Sewer Line in the NWI/4 of said
Section 13, depicted on Exhibit F.

 

Section 18:

A portion of a nonexclusive easement for rail access to Big Stone Plant
co-owners’ railroad spurline, as depicted on Exhibit B attached, on the
following described parcels in Section 18, Township 121 North, Range 46 West of
the 5th P.M., Grant County, South Dakota:

 

(1) SE1/4SW1/4, except Burlington Northern Santa Fe railroad right-of-way; and
the Wl/2SE1/4 lying northerly of the present right-of way of Chicago, Milwaukee,
St. Paul and Pacific Railway Company; and that part of Outlot 47 (which is also
described as the NE1/4SE1/4, except Outlot 48), and including the abandoned
right-of-way of the Chicago, Milwaukee, St. Paul and Pacific Railroad Company,
all in Section 18, Township 121 North, Range 46 West of the 5th P.M., Grant
County, South Dakota, according to plat thereof on file and of record in the
office of the Register of Deeds of said county and state.

 

(2) S1/2NWI/4; and the N1/2SW1/4, except railroad right-of-way; and except Hay’s
Outlot located in the NW1/4SW1/4 and the SW1/4NW1/4; and except a metes and
bounds tract of land described as follows:  Commencing at the southwest corner
of the NW1/4SW1/4, thence North 45 rods, thence East 16 rods, thence South 45
rods, thence West 16 rods to the place of beginning (now known as

 

19

--------------------------------------------------------------------------------


 

Lots 1,2, and 3, Replat of Lot C in NW1/4SW1/4 of 18-121-46), according to plat
thereof on file and of record in the office of the Register of Deeds of said
county and state.

 

(3) N1/2NW1/4, except township road deeded at Deed Record 58, page 561, in
Section 18, Township 121 North, Range 46 West of the 5th P.M., Grant County,
South Dakota. (Copy of Deed Record 58, page 561 attached).

 

(4) The West 1613 feet of that part of the NE1/4 lying South of the highway
known as the Yellowstone Trail, passing in an easterly direction through said
quarter section, except the West 500 feet of the South 403 feet of the North
2351 feet of the SW1/4NE1/4; and except that part deeded for cemetery purposes
to St. Charles Catholic Church, but including the abandoned railroad
right-of-way of the Chicago, Milwaukee, St. Paul and Pacific Railway Co., all in
Section 18, Township 121 North, Range 46 West of the 5th P.M., Grant County,
South Dakota, according to plat thereof on file and of record in the office of
the Register of Deeds of said county and state.

 

(5) NE 1/4 lying North of the highway known as the Yellowstone Trail, except the
Cheese Company Outlot, in Section 18, Township 121 North, Range 46 West of the
5th P.M., Grant County, South Dakota, according to plat thereof on file and of
record in the office of the Register of Deeds of said county and state.

 

Section 7:

Easement No. 4 for meter pit location and water line in the S1/2 of Section 7,
Township121 North, Range 6 West of the 5th P.M., Grant County, South Dakota, as
depicted on Exhibit G.

 

SOMETIMES MORE GENERALLY DESCRIBED AS:

 

Parcel A in the Southwest Quarter (SW1/4) of Section Twelve (12), Township One
Hundred Twenty-One (121) North, Range Forty-Seven (47) West of the Fifth
Principal Meridian, Grant County, South Dakota, according to the recorded pint
thereof.

 

Parcel B in the Southeast Quarter (SE1/4) of Section Eleven (11), Township One
Hundred Twenty-One (121) North, Range Forty-Seven (47) West of the Fifth
Principal Meridian, Grant County, South Dakota, according to the recorded plat
thereof.

 

The Borrower holds an ingress and egress easement rights on certain land and
railroad spur lines identified in the Access and Rail Agreement dated April 18,
2001, granted by Otter Tail Corporation, f/k/a Otter Tail Power Company;
Montana-Dakota Utilities Co., a division of MDU Resources Group, Inc., f/k/a
Montana-Dakota Utilities Co.; Northwestern Public Service, a division of
NorthWestern Corporation, f/k/a Northwestern Public Service Company and Northern
Lights Ethanol, LLC:

 

The Southeast Quarter (SE1/4) of Section Eleven (11), Township One Hundred
Twenty-One North (121), Range Forth-Seven (47), West of the Fifth Principal
Meridian, Grant County, South Dakota;

 

20

--------------------------------------------------------------------------------


 

The Southwest Quarter (SW1/4) of Section Twelve (12), Township One Hundred
Twenty-One North (121), Range Forty-Seven (47) West of the Fifth Principal
Meridian, Grant County, South Dakota;

 

The Northeast Quarter (NE1/4) and the Northwest Quarter (NW1/4) of Section
Thirteen (13), Township One Hundred Twenty-One (121) North, Range Forty-Seven
(47) West of the Fifth Principal Meridian, Grant County, South Dakota; and

 

The Northwest Quarter (NW1/4), the Northeast Quarter (NE1/4) and that portion of
the Southeast Quarter (SE1/4) lying North of the Burlington Northern Sante Fe
Main line railroad Right of Way in Section Eighteen (18), Township One Hundred
Twenty-One (121) North, Range Forty-Six (46) West of the Fifth Principal
Meridian, Grant County, South Dakota.

 

21

--------------------------------------------------------------------------------


 

EXHIBIT B

 

(Insurance Requirements)

 

I.              PROPERTY INSURANCE

 

As to Improvements while under construction:

 

An ORIGINAL (or evidence acceptable to Lender of) Builder’s Risk “All-Risk”,
Completed Value (Non-Reporting) Form POLICY naming Borrower as an insured, and
covering the interests of all contractors (of all tiers) in the Project,
reflecting coverage of 100% of the insurable replacement cost, and written by a
carrier approved by Lender with a current A.M. Best Company rating of at least
A:VII (which is authorized to do business in the State of South Dakota), that
includes:

 

Lender’s Loss Payable Endorsement naming U.S. Bank National Association as
Mortgagee 30-day notice to Lender in the event of cancellation or non-renewal by
either party or material adverse change

 

Replacement Cost Measure of Recovery

 

Coverage for Foundations, Off-site (Unscheduled and Temporary Locations),
Transit, Testing, Flood, Earthquake, Collapse, and Boiler and
Machinery/Mechanical and Electrical Breakdown, in such amounts as Lender and
Borrower mutually agree is appropriate

 

Coverage for indirect loss exposures (customarily referred to as “soft cost”
exposures), “Contingent Liability from Operation of Building Laws” coverage,
“Demolition Costs” coverage, “Increased Cost of Construction” coverage, with
such additional limits for such coverages as Lender may reasonably require

 

Policy to permit partial occupancy

 

No insurer subrogation action or recovery against any party whose interests are
covered under the policy

 

Deductible not to exceed $25,000

 

Coverage to become effective upon the date that concrete is first poured, or the
start of any shipment of materials, machinery or equipment to the site,
whichever is earlier, and to remain in effect until replaced by the permanent
All Risk Property Insurance described below, or until such other time as may be
mutually agreed upon by Lender and Borrower.

 

22

--------------------------------------------------------------------------------


 

                As to completed Improvements:

 

An ORIGINAL (or evidence acceptable to Lender of) Special Form (or so-called All
Risk) Hazard Insurance POLICY naming Borrower as an insured, reflecting coverage
of 100% of the replacement cost, and written by a carrier approved by Lender
with a current A.M. Best Company rating of at least A:Vll (which is authorized
to do business in the State of South Dakota), that includes:

 

•              Lender’s Loss Payable Endorsement naming U.S. Bank National
Association as Mortgagee

•              30-day notice to Lender in the event of cancellation or
non-renewal by either party or material adverse change

•              Replacement Cost Measure or Recovery

•              Stipulated Value/Agreed Amount Endorsement (No Coinsurance)

•              Boiler and Machinery Coverage (including business income, extra
expense coverage)

 

One (1) year’s business interruption, leasehold interest and/or rent loss
insurance in an amount acceptable to Lender

 

Extra expense coverage in an amount acceptable to Lender

 

“Contingent Liability from Operation of Building Laws” coverage, “Demolition
Costs” coverage, “Increased Cost of Construction” coverage, and “Increased Time
to Rebuild” Coverage, with such additional limits for such coverages as Lender
may reasonably require

 

Deductible not to exceed $25,000

 

II.            LIABILITY INSURANCE

 

An ORIGINAL (or evidence acceptable to Lender of) Commercial General Liability
Insurance POLICY (Insurance Services Offices policy form title) naming Borrower
as an insured, providing coverage on an “occurrence” rather than a “claims made”
basis, and written by a carrier approved by Lender with a current A.M. Best
Company rating of at least A:VIJ (which is authorized to do business in the
State of South Dakota), that includes:

 

Combined general liability policy limit of at least $2,000,000.00 each
occurrence, applying to liability for Bodily Injury, Personal Injury and
Property Damage, which combined limit may be satisfied by the limit afforded
under the Commercial General Liability Policy, or by such Policy in combination
with the limits afforded by an Umbrella or Excess Liability Policy (or
policies); provided, that the coverage afforded under any such Umbrella or
Excess Liability Policy is at least as broad in all material respects as that
afforded by the underlying Commercial General Liability Policy

 

Coverage for Bodily Injury, Property Damage, Personal Injury, Contractual
Liability, Independent Contractors and Products-Completed Operations Liability
Automobile Liability insurance covering liability for Bodily Injury and Property
Damage arising out of the ownership, use, maintenance or operation-of all owned,
nonowned and

 

23

--------------------------------------------------------------------------------


 

hired automobiles and other motor vehicles utilized by Borrower in connection
with the Project, which coverage may be provided under a separate policy
Deductible not to exceed $25,000 Additional Insured Endorsement naming U.S. Bank
National Association and a Severability of Interest provision 30-day notice to
Lender in the event of cancellation or non-renewal by either party or material
adverse change

 

III.           WORKER’S COMPENSATION

 

An ORIGINAL CERTIFICATE of Worker’s Compensation coverage in the statutory
amount, naming Borrower as an insured, written by a carrier approved by Lender,
at such time as Borrower has employees.

 

24

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Permitted Encumbrances

 

1.             An easement for the purpose of granting the right to have a
Pollution Control Project located on the subject property and to have ingress
and egress on and over such lands, as set forth in Easement Agreement between
Montana-Dakota Utilities, Northwestern Public Service Company, and Otter Tail
Power Company and Grant County, South Dakota, dated February 1, 1974, and
recorded in Miscellaneous Record 159, page 169, on 2/6/74 as Document Number
149365.

 

2.             A non-exclusive easement for the purpose of granting the right to
have transmission lines located on the subject property and to have ingress to
and egress from said lines, as set forth in Easement Agreement between
Montana-Dakota Utilities, Northwestern Public Service Company, and Otter Tail
Power Company and Cooperative Power Association, dated July 1, 1976, and
recorded in Miscellaneous Record 161, page 845, on 8/6/76 as Document Number
154178.

 

3.             Any rights claimed as set forth in Bill of Sale and Assignment of
Easements between Offer Tall Power Company and Cooperative Power Association,
dated July 1, 1976, and recorded in Miscellaneous Record 161, page 855, on
8/6/76 as Document Number 154179.

 

25

--------------------------------------------------------------------------------